

PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (together with all schedules, exhibits and all ancillary
agreements contemplated herein are hereinafter referred to as this "Agreement"),
is entered into as of the 18th of May, 2007 by and between General Steel
Holdings, Inc. ("GSHO"), a Nevada corporation and Victory New Holdings Limited,
a British Virgin Islands registered company (the "Selling Owner"). The Selling
Owner is the minority owner of Tianjin Daqiuzhuang Metal Sheet Co., Ltd. (the
"Daqiuzhuang Metal"), a subsidiary of GSHO. The Daqiuzhuang Metal is the subject
of an independent valuation (the "Appraisal") by Tianjin Zhengtai Certified
Public Accountants Co., Ltd. The Appraisal is attached as Exhibit A to this
Agreement. Hereinafter, GSHO and the Selling Owner are each referred to
individually as a "Party" and collectively as "Parties".
 
PREMISES
 
Whereas, GSHO believes the acquisition of the Daqiuzhuang Metal is of great
importance to GSHO's expansion and complete operation control;
 
Whereas, the Selling Owner owns 30% of the equity interest in the Daqiuzhuang
Metal (“Ownership Interest”);
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, it is hereby agreed as follows.
 
ARTICLE I

 
REPRESENTATIONS, COVENANTS, AND WARRANTIES
OF THE DAQIUZHUANG METAL AND THE SELLING OWNER
 
As an inducement to, and to obtain the reliance of GSHO, the Selling Owner, for
himself and on behalf of the Daqiuzhuang Metal, as applicable, represents and
warrants as follows:
 
Section 1.1 OWNERSHIP INTEREST IN THE DAQIUZHUANG METAL. The Selling Owner is
the legal and beneficial owner of 30% equity interest in Daqiuzhuang Metal free
and clear of any claims, charges, equities, liens, security interests, and
encumbrances whatsoever.
 
Section 1.2 VALID TRANSFER OF FULLY VESTED SHARES. The Selling Owner has full
right, power, and authority to transfer, assign, convey, and deliver his
Ownership Interest in Daqiuzhuang Metal. The delivery by the Selling Owner of
the Ownership Interest of Daqiuzhuang Metal at the Closing (as described in
Section 3.03 herein) will convey to GSHO good and marketable title to the
Ownership Interest in Daqiuzhuang Metal, free and clear of any claims, charges,
equities, liens, security interests, and encumbrances whatsoever.
 
Section 1.3 ORGANIZATION OF DAQIUZHUANG METAL SHAREHOLDERS. The Selling Owner
has taken, or will have taken prior to Closing (as described in Section 3.03
herein), all actions required by law, or otherwise to authorize the execution
and delivery of this Agreement. The Selling Owner has or will have prior to
Closing (as described in Section 3.03 herein), the full power, authority, and
legal right and has or will have prior to Closing (as described in Section 3.03
herein), taken all action required by law to consummate the transactions herein
contemplated.
 

--------------------------------------------------------------------------------


Section 1.4 ENFORCEABLE OBLIGATION. The transactions contemplated by this
Agreement are the valid and binding obligations of the Selling Owner,
enforceable against the Selling Owner, by GSHO in accordance with the terms of
this Agreement.
 
Section 1.5 NO CONFLICTS. The execution and delivery by the Selling Owner of
this Agreement, the performance by the Selling Owner of its obligations under
this Agreement and the consummation of the transactions contemplated hereby and
thereby do not and will not: (i) conflict with or result in a violation or
breach of, (ii) constitute (with or without notice or lapse of time or both) a
default under, (iii) require the Selling Owner or the Daqiuzhuang Metal to
obtain any consent, approval or action of, make any filing with or give any
notice to any person as a result or under the terms of, (iv) result in or give
to any person any right of termination, cancellation, acceleration or
modification in or with respect to, (v) result in or give to any person any
additional rights or entitlement to increased, additional, accelerated or
guaranteed payments under, or (vi) result in the creation or imposition of any
lien upon the Selling Owner or the Daqiuzhuang Metal or any of their respective
assets and properties under, any contract to which the Selling Owner or the
Daqiuzhuang Metal is a party or by which any of the Ownership Interest is bound.
 
Section 1.6 GOVERNMENTAL AUTHORIZATIONS AND LICENSES. The Selling Owner has, or
will have upon Closing (as described in Section 3.03 herein), all licenses,
franchises, permits, and other governmental authorizations that are legally
required to enable it to conduct its business in all material respects as
conducted. No authorization, approval, consent, or order of, or registration,
declaration, or filing with, any court or other governmental body is required in
connection with the execution and delivery by the Selling Owner of this
Agreement and consummation by the Selling Owner of the transaction contemplated
hereby.
 
Section 1.7 COMPLIANCE WITH LAWS AND REGULATIONS. DAQIUZHUANG METAL and the
Selling Owner each has complied with all applicable statutes and regulations
except to the extent that noncompliance would not result in the occurrence of
any material liability for the Daqiuzhuang Metal or for the Selling Owner.
 
ARTICLE II

 
REPRESENTATIONS, COVENANTS, AND
WARRANTIES OF GSHO
 
As an inducement to, and to obtain the reliance of the Selling Owner, GSHO
represents and warrants as follows:
 
Section 2.1 ORGANIZATION AND DUE AUTHORIZATION. GSHO is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
Nevada and has the corporate power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not violate any provision of GSHO's
articles of incorporation or bylaws. GSHO has taken all action required by law,
its articles of incorporation, its bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and GSHO has full power, authority,
and legal right and has taken all action required by law, its articles of
incorporation, bylaws, or otherwise to consummate the transactions herein
contemplated.
 
-2-

--------------------------------------------------------------------------------


Section 2.2 APPROVAL OF AGREEMENT. The board of directors of GSHO has approved
this Agreement and the transactions contemplated herein.
 
ARTICLE III
 
PURCHASE
 
Section 3.1 THE PURCHASE. The Selling Owner agrees to assign, transfer, and
deliver to GSHO, free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description, the whole
Ownership Interest, as of the date of this Agreement, and GSHO agrees to issue
and deliver the aggregate of 3,092,899 shares of GSHO's Series A Preferred Stock
at a price of $2.00 per share, which have a voting power of 30% of the combined
voting power of GSHO's common and preferred stocks for the entire life of GSHO
as provided in Exhibit I attached hereto. The appraised value of the Ownership
Interest, according to the Appraisal Report attached as Exhibit A hereto, is
$9,304,796 but the purchase price is $6,185,797 representing the historical
value of the Ownership Interest.
 
Section 3.2 Victory New hereby agrees to relinquish its rights to any profit
distribution relating to the Ownership Interest from January 1, 2007 to the date
of this Agreement. Such amount of profit distribution shall belong to General
Steel Holdings, Inc.
 
Section 3.3 CLOSING. The closing ("Closing") of the transactions contemplated by
this Agreement shall be no sooner than twenty days after the mailing of an
Information Statement on Form 14C on the authorization and issuance of the
3,092,899 shares of Series A Preferred Stock ("Closing Date").
 
Section 3.4 CLOSING EVENTS. At the Closing, each of the Parties hereto shall
execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged,
and delivered) the following:
 
(a) in the case of the Selling Owner, an originally-executed Bill of Sale for
the Ownership Interest; and,
 
(b) in the case of GSHO, stock certificates evidencing the share ownership of
all 3,092,899 shares of Preferred Stock.
 
Each Party shall also deliver such other items as may be reasonably requested by
the other Party and/or their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.
 
-3-

--------------------------------------------------------------------------------


ARTICLE IV

 
CONDITIONS PRECEDENT TO OBLIGATIONS OF GSHO
 
The obligations of GSHO under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:
 
Section 4.1 ACCURACY OF REPRESENTATIONS. The representations and warranties made
by the Selling Owner in this Agreement were true when made and shall be true at
the Closing Date with the same force and effect as if such representations and
warranties were made at and as of the Closing Date (except for changes therein
permitted by this Agreement), and the Selling Owner and each Daqiuzhuang Metal
Shareholder shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by them prior to or
at the Closing.
 
Section 4.2 NO MATERIAL ADVERSE CHANGE. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business, or operations of the Daqiuzhuang Metal nor shall any event have
occurred which, with the lapse of time or the giving of notice, may cause or
create any material adverse change in the financial condition, business or
operations of the Daqiuzhuang Metal.
 
ARTICLE V

 
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLING OWNER
 
The obligations of the Selling Owner under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:
 
Section 5.1 ACCURACY OF REPRESENTATIONS. The representations and warranties made
by GSHO in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date, and GSHO shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by the Daqiuzhuang Metal prior to or at the Closing.
 
Section 5.2 NO MATERIAL ADVERSE CHANGE. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business, or operations of GSHO nor shall any event have occurred which, with
the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of GSHO.
 
-4-

--------------------------------------------------------------------------------


ARTICLE VI

 
MISCELLANEOUS
 
Section 6.1 GOVERNING LAW. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of New
York.
 
Section 6.2 RESOLUTION OF DISPUTES.
 
(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the interpretation, breach, termination or validity hereof, shall
first be resolved through friendly consultation, if possible. Such consultation
shall begin immediately after one party has delivered to the other party a
written request for such consultation (the "Consultation Date"). If the dispute
cannot be resolved within 30 days following the Consultation Date, the dispute
shall be submitted to arbitration upon the request of either party, with written
notice to the other party.
 
(b) ARBITRATION. The arbitration shall be conducted in New York, New York under
the auspices of the American Arbitration Association ("AAA") in accordance with
the commercial arbitration rules and supplementary procedures for international
commercial arbitration of the AAA. There shall be three arbitrators--one
arbitrator shall be chosen by each party to the dispute and those two
arbitrators shall choose the third arbitrator. All arbitration proceedings shall
be conducted in English. Each party shall cooperate with the other in making
full disclosure of and providing complete access to all information and
documents requested by the other party in connection with the arbitration
proceedings. Arbitration shall be the sole, binding, exclusive and final remedy
for resolving any dispute between the parties; either party may apply to any
court of competent jurisdiction in the State of New York for enforcement of any
award granted by the arbitrators.
 
(c) During the period when a dispute is being resolved, except for the matter
being disputed, the parties shall in all other respects continue to abide by the
terms of this Agreement.
 
Section 6.3 ATTORNEY'S FEES. In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the breaching party or parties shall reimburse the
nonbreaching party or parties for all costs, including reasonable attorney's
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.
 
Section 6.4 SCHEDULES; KNOWLEDGE. Each party is presumed to have full knowledge
of all information set forth in the other party's schedules delivered pursuant
to this Agreement.
 
Section 6.5 ENTIRE AGREEMENT. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof.
 
Section 6.6 SURVIVAL; TERMINATION. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of three
months. All rights and obligations under this entire Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators and
assigns of the parties.
 
-5-

--------------------------------------------------------------------------------


Section 6.7 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. For purposes of this Agreement,
facsimile signatures may be deemed originals.
 
Section 6.8 AMENDMENT OR WAIVER. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same of any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.
 
Section 6.9 THIRD PARTY CONSENTS AND CERTIFICATES. The Parties agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein and therein contemplated.
 
IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed as of the day and year first above written.
 


 
GENERAL STEEL HOLDINGS, INC.






/s/ Yu Zuosheng                                                              
By: Yu Zuosheng
Its: Chairman and CEO






VICTORY NEW HOLDINGS LIMITED


/s/ Yang Baoyin                                                              
By: Yang Baoyin
Its: Director
 
 
-6-

--------------------------------------------------------------------------------

